Interim Decision

#1806

MATTER OF AHMED
In Visa Petition Proceedings
A-13229857
Decided by Regional Commissioner September 29, 1.967

of the professions within the meaning of sections 101(a) (82) and 203(a) (3) of the Immigration and Nationality
Aet, as amended.

A wechauleal technologist la not a member

IN

Buulas or

Pr.rrrtONES:

Hermann Scheer, Esquire
8 West 40th Street
New York, New York 10018

This matter is before the Regional Commissioner on appeal from
the decision of the District Director denying the petition. Oral argument, requested by counsel in the notice of appeal, was initially
scheduled for August 2, 1967. Counsel then requested postponement
until any time after August 21, 1967. Notice of rescheduling of the oral
argument for September 13, 1967 was sent to counsel. As he failed to
respond, the request for oral argument will be deemed abandoned and
the appeal considered on the present record.
The petition was filed by the beneficiary for preference immigrant
status under section 203(a) (8) of the Immigration and Nationality
Act, as amended. The beneficiary is a 27-year-old native of India and
citizen of Pakistan. His occupation is given as assistant engineer,
mechanical technologist. On December 18, 1962 he was granted a
Provisional Certificate showing completion of a three-year course in
Power Technology at Karachi Polytechnic, West Pakistan, and that
he was eligible for the diploma of Associate Engineer. His employment consists of part-time work since October 1963 for a lamp manufacturer as a designer of component parts and salesman at $3.00 an
hour. A statement dated November 28, 1966 from the New York Institute of Technology shows his attendance since June 1968, working
toward the B.S. Degree in Mechanical Technology, and the expectation that he would earn the degree in June 1967. Reopening of this
proceeding to establish whether he was awarded such a degree would
498

Interim Decision #1$06
serve no useful purpose since, as set forth below, it would be immaterial here.
The term "profession" is defined in section 101(a) (32) of the Immigration and Nationality Act to "include but not be limited to
architects, engineers, lawyers, physicians, surgeons, and teachers in
elementary or secondary schools, colleges, academies, or seminaries."
The beneficiary clearly does not have the equivalent of a. bachelor's

degree in engineering and his experience has not been as an engineer.
He does not therefore qualify for professional status as an engineer.
Matter of Bedi, Int. Dec. No. 1641. The remaining issue is whether he
qualifies as a member of the professions in the occupation of mechanical technologist.
It hai been held that in order to be recognized as a member of the
professions within the contemplation of section 203(a) (3) of the
Act, two elements must be established: (1) that the beneficiary has a
baccalaureate degree or the equivalent in the given field, and (2)
that the attainment of such a, degree or diploma is usually the minimum requirement for entry into the particular occupation. If the
degree or diploma obtained by the individual equips him to enter an
occupation for which the attainment of such a degree is not a realistic
prerequisite, that occupation may not be considered to be a profession. Natter of Asuncion,
Dec. No. 1600, and Matter of Shin,,
Int. Dec. No. 1606.

The Occupational Handbook, 1966-67 edition, an official publication
of the Department of Labor, states at page 223 :
Mechanical Technology. Mechanical technology is a broad term usually used
to cover a large number of specialized fields, including automotive technology,
diesel technology, tool design, machine design, and production technology.
Technicians in the above areas of mechanical technology often assist engineers
in design and development work by making freehand sketches and rough layouts
of proposed machinery and other equipment and parts. They help in determining
whether a proposed design change in a product is practical and how much the
product will cost to produce. They may also be called upon to solve design problems such as those involving tolerances, stress, strain, friction, and vibration.
The planning and carrying out of test on experimental machines and equipment for performance, durability, and efficiency provide a large area of work
for technicians. In the testing procedure, they record data, make computations,
plot graphs, analyze results, and write reports. They sometimes make recommendations for design changes to improve performance. Their jobs often require
skill in the use of instruments, test equipment and gages, such as dynamometers,
as well as the ability to prepare and interpret drawings.
Some mechanical technicians are employed in manufacturing departments to

help develop plans for testing and inspecting machines and equipment, or to
work with engineers in eliminating production problems. Some obtain jobs as
technical salesmen. (See statements on Mechanical Engineers, Automobile Mechanics, Manufacturers' Salesmen, and Diesel Mechanics.)

499

Interim Decision #1806
One of the better known specialties which may be grouped under mechanical
engineering technology is that of tool designer. The tool designer designs tools
and devices for the mass production of manufactured articles. He originates and
prepares sketches of the designs for cutting tools, jigs, dies, special fixtures, and
other attachments used in machine operations. He may also make detailed drawings of these tools and fixtures, or supervise others in making them. Besides
developing new tools, designers frequently redesign tools to improve their
efficiency.
Machine drafting with some designing is another major area of work often
grouped under mechanical technology. The work of technicians who are draftsmen is described elsewhere in this chapter.

The same publication states, beginning at page 224 :
Young men and women who wish to prepare for careers as engineering or
science technicians can obtain the necessary training from a number of sources,
Including specialized formal training programs offered in post-secondary schoolstechnicial institutes, junior and community colleges, area vocational technical
schools, and extension divisions of colleges and universities—and technical and
technical-vocational high schools. Persons can also become qualified for techniClan 3055 by completing an on-the-job training program, through work esmori-

ewe and formal courses taken on a part-time basis in post-secondary or correspondence schools, or through training and experience obtained while serving on
active duty in the Armed Forces. In addition, many engineering and science students who have not completed all requirements for a bachelor's degree, as well
as sonic other persons with college education in mathematics and science, are able
to qualify for technician jobs after they obtain some additional technical training and experience. In general, post-secondary school technical training is required for high-level engineering and science technician jobs. .. .
Programs offered by school specializing in post-high school technical training
require 1, 2, or 8 years of full-time study. The majority are 2-year programs,
leading to an associate of arts or science degree. . .

Since the acquisition of a bachelor's degree in mechanical technology
or the equivalent thereof is not a prerequisite for entry into the field
of mechanical technology, the occupation of mechanical technologist is
not a profession within the purview of the Immigration and Nationality Act, as amended.
For the reasons stated above, the appeal will be dismissed.
ORDER: It is ordered that the appeal be and hereby is dismissed.

500

